UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 1-33640 AMERICAN INTERNATIONAL INDUSTRIES, INC. (Exact Name Of Registrant As Specified In Its Charter) Nevada 88-0326480 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235, Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x AtMay 13, 2011, the Registrant had12,391,469 shares of common stock outstanding. TABLE OF CONTENTS Item Description Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISKS 24 ITEM 4. CONTROLS AND PROCEDURES 24 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 25 ITEM 1A. RISK FACTORS 25 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3. DEFAULT UPON SENIOR SECURITIES 25 ITEM 4. [REMOVED AND RESERVED] 25 ITEM 5. OTHER INFORMATION 25 ITEM 6. EXHIBITS 25 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Consolidated Financial Statements Unaudited Consolidated Balance Sheets - March 31, 2011 and December 31, 2010 4 Unaudited Consolidated Statements of Operations and Comprehensive Loss - Three Months Ended March 31, 2011 and2010 5 Unaudited Consolidated Statements of Cash Flows - Three Months EndedMarch 31, 2011 and 2010 6 Notes to Unaudited Consolidated Financial Statements 8 3 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) March 31, 2011 December 31, 2010 Assets Current assets: Cash and cash equivalents $ $ Certificates of deposit Trading securities Accounts receivable, less allowance for doubtful accounts of $78,187 Short-term notes receivable Current portion of notes receivable Accounts receivable from related parties - Inventories, net Real estate held for sale Prepaid expenses and other current assets Assets held for sale Total current assets Long-term notes receivable, less current portion Real estate held for sale Property and equipment, net of accumulateddepreciation and amortization Goodwill Marketable securities - available for sale Other assets Assets held for sale - Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable and accrued expenses $ $ Accrued lawsuit settlement - Short-term notes payable Accounts and notes payable to related parties Current installments of long-term debt Liabilities associated with assets held for sale Total current liabilities Long-term debt, less current installments Total liabilities Commitments and contingencies - - Equity: Preferred stock, $0.001 par value, 1,000,000 authorized; none issued - - Common stock, $0.001 par value, 50,000,000 authorized; 12,047,926 and 10,971,325 shares issued, respectively 11,668,169 and10,604,868shares outstanding, respectively Additional paid-in capital Common stock issuance obligation - Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Less treasury stock, at cost;379,757 and 366,457 shares, respectively ) ) Total American International Industries, Inc.equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three Months Ended March 31, 2011 March 31, 2010 Revenues $ $ Costs and expenses: Cost of sales Selling, general and administrative Total operating expenses Operating loss ) ) Other income (expenses): Interest and dividend income Delta lawsuit settlement - Realized gains on the sale of trading securities Unrealized losses on trading securities ) ) Interest expense ) ) Other income Total other income (expense) ) Loss before income tax ) ) Income tax expense Loss from continuing operations, net of income taxes ) ) Loss on disposal of discontinued operations ) - Loss from discontinued operations, net of income taxes ) ) Net loss ) ) Net (income) lossattributable to the noncontrolling interest ) Netlossattributable to American International Industries, Inc. $ ) $ ) Netlossper common share - basic and diluted: Continuing operations $ ) $ ) Discontinued operations ) ) Total $ ) $ ) Weighted average common shares - basic and diluted Comprehensive loss Net loss $ ) $ ) Unrealized loss on marketable securities ) - Total comprehensive loss ) ) Comprehensive (income) loss attributable to the noncontrolling interest ) Comprehensive loss attributable to American International Industries, Inc. $ ) $ ) The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Loss from discontinued operations, net of income taxes ) ) Net loss from continuing operations ) ) Adjustments to reconcile net loss from continuing operations to net cash provided by (used in) operating activities from continuing operations: Depreciation and amortization Share-based compensation Realized gains on the sale of trading securities ) ) Unrealized gains on trading securities Change in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other current assets ) Other assets - Accounts payable and accrued expenses ) ) Net cash provided by (used in) operating activities from continuing operations ) Cash flows from investing activities from continuing operations: Purchase of trading securities - ) Sale of trading securities Purchase of property and equipment ) ) Investment in certificate of deposit ) ) Proceeds from notes receivable Loans to related parties ) ) Net cash provided by investing activities from continuing operations Cash flows from financing activities from continuing operations: Proceeds from issuance of common stock Proceeds from common stock issuance obligation - Net borrowings(repayments) under lines of credit agreements and short-term notes ) Principal payments ondebt ) ) Payments for acquisition of treasury stock ) ) Net cashprovided byfinancing activities from continuing operations Net increase (decrease)in cash and cash equivalents from continuing operations ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 6 Three Months Ended March 31, Discontinued operations - SET: Net cashprovided by operations $
